Order unanimously affirmed without costs. Memorandum: We reject the contention that respondent was deprived of a fair trial and due process of law by the conduct of Family Court. It was improper for the court to consider evidence of respondent’s dismissal from a counselling program that was not admitted during the hearing. That error is harmless, however, because there is sufficient evidence in the record to support the court’s determination that respondent violated the terms of his probation by failing to report to his probation officer and by failing to obey the court-imposed curfew (see, Matter of Thomas RR., 112 AD2d 584, 585). (Appeal from Order of Monroe County Family Court, Bonadio, J.—Violation of Probation.) Present—Green, J. P., Fallon, Callahan, Doerr and Davis, JJ.